         Case 1:17-cr-00548-PAC Document 140 Filed 09/13/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 13, 2019



Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We respectfully submit this letter in response to the defendant’s letter, dated August 29,
2019, requesting that the Court order the Central Intelligence Agency (“CIA”) to review certain
consensual audio recordings (the “Recordings”) and set forth the bases to maintain each of those
recordings in classified discovery. For the reasons below, the defendant’s request should be
denied.

         As an initial matter, the August 29 letter misstates both the scope of the Recordings and
their classification. The Recordings are comprised of 74 recordings of calls or meetings involving
the defendant. Although the defendant makes much of the fact that the Recordings were produced
on “46 discs,” each of those discs contains only a few Recordings, and some of the Recordings
contain no audio because they were calls in which the defendant did not answer his phone. The
defendant also incorrectly asserts that all of the Recordings remain subject to a classification
review. Almost three months ago, on June 14, 2019, the Government produced 65 of the 74
Recordings in unclassified discovery.1 In its discovery letter, the Government made clear that the
65 recordings “were determined to be unclassified” and noted that “the Government previously
produced all of the confidential source recordings in classified discovery, and they remain
available in the courthouse SCIF.” The defendant nevertheless asserts in the August 29 Letter that
all of the Recordings remain in classified discovery.

1
  In conducting a review to respond to the defense’s letter, the Government learned of the existence
of another consensual audio recording, approximately 55 minutes long, that the Government had
not produced to the defendant previously. The Government is now producing that recording to the
defense in classified discovery, and the CIA is reviewing the recording to determine whether it is
classified. If this recording does not contain any classified information, then the Government
promptly will reproduce the recording to the defense in unclassified discovery.
         Case 1:17-cr-00548-PAC Document 140 Filed 09/13/19 Page 2 of 2
The Honorable Paul A. Crotty, U.S.D.J.
September 13, 2019
Page 2


        With respect to the nine Recordings that remain in classified discovery, those Recordings
were withheld because they contain discussions by the defendant of his work at the CIA and/or
other CIA employees. In this respect, the defendant is simply wrong that a discussion concerning
classified information automatically becomes unclassified when recorded at the Government’s
direction outside of a Sensitive Compartmented Information Facility (“SCIF”). The defendant
cites no authority supporting that ipse dixit proposition and, in any event, the Government should
not be forced to declassify information simply because the defendant chose to talk with others
about it in public or on a phone call. Regardless, in light of the defendant’s letter, the Government
will work with the CIA to determine whether it is possible to produce the remaining recordings in
an unclassified form.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  By:                /s/
                                                        David W. Denton, Jr. / Sidhardha Kamaraju /
                                                        Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
    Daniel Hartenstine, Court Information Security Officer (via Email)
